DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (05/09/2022) regarding amended claim 1 and new claims 21-29 have been considered. The amendment to claim 1 overcomes the Double Patenting Rejection of the 11/16/2021 Office Action and the 35 U.S.C 103 rejections of the same Office Action.

Allowable Subject Matter
3.	Claims 1, 21-29 are allowed.
Claim 1 includes the following allowable subject matter: A communications system, comprising: a reference signal generator, wherein the reference signal generator is configured to produce a first reference signal and a second reference signal; a coupling channel coupled to the plurality of channels, wherein the first reference signal is fed to the plurality of channels through the coupling channel, wherein a feedback signal is outputted from the plurality of channels based on the first reference signal; and a mixer, wherein the mixer is configured to perform frequency mixing on the feedback signal and the second reference signal, as recited in claim 1 and in combination with the other limitations of the claim.

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        06/21/2022